FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

FAIRFIELD-SUISUN UNIFIED SCHOOL           No. 12-16665
DISTRICT,
                Plaintiff-Appellant,        D.C. No.
                                         2:11-cv-02796-
                 v.                        LKK-GGH

STATE OF CALIFORNIA DEPARTMENT
OF EDUCATION,
              Defendant-Appellee.


    Appeal from the United States District Court
        for the Eastern District of California
 Lawrence K. Karlton, Senior District Judge, Presiding

YOLO COUNTY OFFICE OF                     No. 12-16818
EDUCATION,
              Plaintiff-Appellant,          D.C. No.
                                         2:11-cv-03224-
                 v.                        MCE-JFM

STATE OF CALIFORNIA DEPARTMENT
OF EDUCATION,                               OPINION
              Defendant-Appellee.


     Appeal from the United States District Court
         for the Eastern District of California
Morrison C. England, Jr., Chief District Judge, Presiding
2       FAIRFIELD-SUISUN USD V. CAL. DEP’T OF EDUC.

                    Argued and Submitted
          October 9, 2014—San Francisco, California

                       Filed March 16, 2015

    Before: William A. Fletcher and Paul J. Watford, Circuit
       Judges, and Kevin Thomas Duffy, District Judge.*

                    Opinion by Judge Watford


                           SUMMARY**


         Individuals with Disabilities Education Act

    Affirming the dismissal of two lawsuits brought against
the California Department of Education, the panel held that
two local educational agencies, a school district and a county
office of supervision, lacked a statutory right of action to seek
declaratory and injunctive relief regarding alleged violations
of certain procedural requirements of the Individuals with
Disabilities Education Act and its implementing regulations
regarding complaint resolution proceedings.




    *
    The Honorable Kevin Thomas Duffy, District Judge for the U.S.
District Court for the Southern District of New York, sitting by
designation.
  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
     FAIRFIELD-SUISUN USD V. CAL. DEP’T OF EDUC.            3

                        COUNSEL

Kimberly A. Smith (argued), Roy A. Combs, Jan E. Tomsky,
and Emily E. Sugrue, Fagen Friedman & Fulfrost, Oakland,
California, for Plaintiff-Appellant Fairfield-Suisun Unified
School District.

Kimberly A. Smith (argued), Roy A. Combs, Elizabeth B.
Mori, and Christopher J. Fernandes, Fagen Friedman &
Fulfrost, Oakland, California, for Plaintiff-Appellant Yolo
County Office of Education.

Leonard Garfinkel (argued), Deputy General Counsel; Amy
Bisson Holloway, General Counsel; and Edmundo Aguilar,
Assistant General Counsel, California Department of
Education, Sacramento, California, for Defendant-Appellee.


                         OPINION

WATFORD, Circuit Judge:

    The plaintiffs in these consolidated appeals are local
educational agencies in California—one a school district, the
other a county office of education. (For ease of reference, we
will refer to both of them as school districts.) In separate,
unrelated actions, they sued the California Department of
Education in federal court. They allege that, in resolving
disputes between parents and school districts, such as the
disputes that led to these actions, the Department routinely
violates certain procedural requirements imposed by the
Individuals with Disabilities Education Act (IDEA) and its
implementing regulations. The school districts seek a
declaration that the challenged practices are unlawful and an
4    FAIRFIELD-SUISUN USD V. CAL. DEP’T OF EDUC.

injunction forbidding their use in resolving future disputes.
In both cases, the district courts dismissed the actions with
prejudice on the ground that Congress did not grant school
districts the right to sue state agencies for violating
procedural requirements imposed by the IDEA.

     The details underlying each lawsuit are not important for
our purposes, so we provide just a brief description here. In
both cases, the parents of a disabled student filed a complaint
against the school district with the California Department of
Education. The complaints charged the school districts with
violating the IDEA by failing to provide appropriate services
to the students in question. The parents pursued their
complaints through what’s known as a “complaint resolution
proceeding,” one of two dispute-resolution mechanisms
States are required to maintain as a condition of receiving
federal funds under the IDEA. 34 C.F.R. § 300.151(a). A
complaint resolution proceeding may be initiated by parents
to remedy a public agency’s violation of any requirement
imposed by certain provisions of the IDEA and its
implementing regulations. § 300.153(b)(1). In California,
complaint resolution proceedings are resolved by the
Department of Education, which, after conducting an on-site
investigation if necessary, must issue a written decision
addressing each allegation in the complaint. § 300.152(a)(1),
(5).    Neither the IDEA nor the federal regulations
implementing it specify whether a party dissatisfied with the
outcome of a complaint resolution proceeding may obtain
further review.

    The other dispute-resolution mechanism required as a
condition of funding—not involved here but relevant by way
of background—is a “due process hearing.” Either parents or
school districts may initiate a due process hearing, but those
      FAIRFIELD-SUISUN USD V. CAL. DEP’T OF EDUC.               5

hearings are limited to “any matter relating to the
identification, evaluation, or educational placement of the
child, or the provision of a free appropriate public education
to such child.” 20 U.S.C. § 1415(b)(6)(A). In California, due
process hearings are conducted by the Office of
Administrative Hearings, a state agency independent of the
Department of Education. M.M. v. Lafayette Sch. Dist.,
681 F.3d 1082, 1085, 1092 (9th Cir. 2012). A party
dissatisfied with the outcome of a due process hearing may
obtain further review by filing a civil action in state or federal
court. 20 U.S.C. § 1415(i)(2)(A).

    In both of the cases before us, the complaint resolution
proceedings ended with the Department of Education issuing
a written decision in the parents’ favor. The school districts
were dissatisfied not only with the outcome of the
proceedings but also with some of the procedures the
Department followed in resolving the underlying
disputes—procedures that the school districts contend violate
the IDEA and its implementing regulations.                More
specifically, in one of the two proceedings, the Department
issued a decision in the parents’ favor, then issued a decision
in the school district’s favor on reconsideration, and then,
after reconsidering the matter a second time, issued a final
decision in the parents’ favor. The school district alleges that
the Department’s practice of allowing more than one
reconsideration conflicts with state regulations implementing
the IDEA. See Cal. Code Regs. tit. 5, § 4665. (We will
assume for purposes of this opinion that the school district
could, if given an opportunity, tie the violation of this state
regulation to a violation of federal law.) The school district
also alleges that the Department has a practice, which it
followed here, of considering conduct outside the 1-year
statute of limitations imposed by 34 C.F.R. § 300.153(c). In
6       FAIRFIELD-SUISUN USD V. CAL. DEP’T OF EDUC.

the second proceeding, the school district contends the
Department imposed the burden of proof on the school
district when it should have been imposed on the parents, also
allegedly in violation of the IDEA.

    Rather than pursue whatever relief might have been
available in state court, the school districts sued the
California Department of Education in federal court. The
school districts allege that the challenged procedural
violations are standard practice and will be repeated in future
complaint resolution proceedings unless the injunctive relief
they seek is granted.1

    A plaintiff suing in federal court must establish not only
a source of subject matter jurisdiction, provided here by
20 U.S.C. § 1415(i)(3)(A), but also the existence of a right of
action authorizing the court to grant the requested relief.
Because the school districts are suing to enforce a federal
statute—namely, the IDEA—they must show that the IDEA
creates a right of action authorizing them to sue the
Department of Education for the relief they seek. See Lake
Wash. Sch. Dist. No. 414 v. Office of Superintendent of Pub.
Instruction, 634 F.3d 1065, 1067–68 (9th Cir. 2011). The
only provision of the IDEA that could conceivably do that is
20 U.S.C. § 1415(i)(2)(A), which provides as follows:



    1
     For that reason, we disagree with the Department of Education’s
suggestion that the suits are moot, notwithstanding the fact that in one case
the Department agreed not to enforce its decision, and in the other the
school district has already complied with the Department’s decision. The
claims alleged by the school districts “fall within the ‘capable of
repetition, yet evading review’ exception to the mootness doctrine.”
Porter v. Jones, 319 F.3d 483, 489 (9th Cir. 2003); see also Rosemere
Neighborhood Ass’n v. EPA, 581 F.3d 1169, 1174–75 (9th Cir. 2009).
     FAIRFIELD-SUISUN USD V. CAL. DEP’T OF EDUC.              7

       (2) Right to bring civil action

           (A) In general

           Any party aggrieved by the findings and
       decision made under subsection (f) or (k) who
       does not have the right to an appeal under
       subsection (g), and any party aggrieved by the
       findings and decision made under this
       subsection, shall have the right to bring a civil
       action with respect to the complaint presented
       pursuant to this section, which action may be
       brought in any State court of competent
       jurisdiction or in a district court of the United
       States, without regard to the amount in
       controversy.

    The school districts concede that this provision does not
grant them an express right of action to pursue the claims
they have alleged. That concession is correct because these
cases originated in complaint resolution proceedings, which
are not proceedings under any of the subsections expressly
mentioned in § 1415(i)(2)(A).

    Lacking an express right of action under § 1415, the
school districts ask us to glean from the terms of the statute
an implied right of action. That request is foreclosed by our
decision in Lake Washington. There, we confronted the same
issue presented here: “whether the IDEA confers upon a
school district the right to sue a state agency for its alleged
noncompliance with IDEA procedures.” 634 F.3d at 1067.
In that case, a school district alleged that a state educational
agency routinely failed to adjudicate due process hearings
within the time limit set by 34 C.F.R. § 300.515(a)(1). After
8    FAIRFIELD-SUISUN USD V. CAL. DEP’T OF EDUC.

first concluding that the school district’s claim did not fall
within the express right of action created by 20 U.S.C.
§ 1415(i)(2)(A), we held that the school district had no
implied right of action either. Lake Wash., 634 F.3d at 1068.
We observed that the IDEA’s procedural protections are
“intended to safeguard the rights of disabled children and
their parents,” and that Congress has “excluded local
educational agencies from enforcing state compliance with
the IDEA’s statutory provisions.” Id. at 1069. We therefore
joined several other circuits in holding that local educational
agencies have “no express or implied private right of civil
action under the IDEA to litigate any question aside from the
issues raised in the complaint filed by the parents on behalf
of their child.” Id. That meant the school district in that case
had no implied right of action “to challenge the State of
Washington’s compliance with the IDEA’s procedural
protections.” Id.

    Our holding in Lake Washington controls the outcome
here, for the school districts in this case stand on even weaker
footing than did their counterpart in Lake Washington. The
IDEA provides school districts with an express right of action
to obtain judicial review of decisions rendered in due process
hearings (albeit one limited to contesting the issues raised in
the parents’ complaint). The case for recognizing an implied
right of action to contest alleged procedural violations in
connection with due process hearings is surely stronger than
the case for doing so with respect to complaint resolution
proceedings, since the IDEA makes no provision for judicial
review of those proceedings at all. If school districts lack an
implied right of action to challenge a State’s non-compliance
with the IDEA’s procedural protections in the context of due
process hearings, they also lack such an implied right of
action in the context of complaint resolution proceedings.
     FAIRFIELD-SUISUN USD V. CAL. DEP’T OF EDUC.          9

    Whether parents have an implied right of action to sue
state educational agencies for violating the IDEA in the
context of complaint resolution proceedings is a question we
need not and do not decide.

   AFFIRMED.